DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/671,842, filed on May 15, 2018. 
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/741,494, filed on October 4, 2018. 
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/805,826, filed on February 14, 2019. 


Response to Amendment
	Applicant’s amendment filed May 26, 2022 amending claim 9 and adding new claims 12-17 has been entered.  Claims 1-8 are withdrawn.  Claims 9-17 are currently being examined as they read on compound 17ya as a species of a compound represented by the structure of formula XI(e), and radiation therapy as a species of an additional cancer therapy.

Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 103, Applicant has provided over 30 pages of arguments which are all found not persuasive in overcoming the rejection.  Applicant’s arguments are summarized as follows:
Pages 24- 29 of Applicant’s remarks describe in detail how and why Miller does not teach the treatment of triple negative breast cancer.  Applicant argues that Miller explicitly treats two types of breast cancer models, which are T47D cells and MCF-7 cells which are not triple negative breast cancer cell models.  Applicant argues that since the examples in Miller are ER positive breast cancers (T47D and MCF-7 cells), Miller teaches the treatment of ER-positive breast cancer and not TNBC.  
Pages 29-39 of Applicant’s remarks further argue that the secondary references do not cure the deficiencies of Miller since the secondary references do not teach the claimed compounds and there are structural differences between the claimed compounds and the taxanes and eribulin as taught in the secondary references, as well as differences in binding sites.  Applicant further argues that not all TNBC cells were responsive to treatment in Oba and thus the teachings of Oba do not support the general conclusion that anti-tubulin drugs were known in the art to be useful in the treatment of triple negative breast cancer.  Applicant further argues that O’Reilly is concerned with adjuvant therapy which is given in early disease to kill any remaining cancer after tumor removal which is different from treating active tumors which are still growing.  Applicant further argues that Perez teaches taxanes that are structurally very different from the claimed compounds.  Applicant further argues that Perez supports that the treatment of TNBC is unpredictable.  Applicant further argues that Wahba supports their position that there is not a preferred treatment for TNBC.  Thus Applicant argues that the combination of references fails to provide a reasonable expectation of success.
Pages 39-54 of Applicant’s response describe in detail Applicant’s data which they argue are unexpected results for the treatment of TNBC with the claimed compounds.  Applicant demonstrates compound 17ya is effective in treating TNBC using MDA-MB-231 and MDA-MB-468 cell lines.  Applicant argues that their data with respect to TNBC is unexpected in view of the teachings of Miller which does not demonstrate that the claimed compounds can treat TNBC.  Applicant further argues that the results in Deng merely support information already disclosed in the instant specification and as such, no declaration is needed.  Applicant argues that Deng specifically demonstrates the use of the claimed compound in the treatment of taxane-resistant TNBC.  Applicant also argues that Deng also provides evidence that compound 17ya also treats pre-existing metastatic TNBC.
Applicant’s arguments are found not persuasive for reasons of record.  Miller et al. specifically teaches a method of treating a subject suffering from breast cancer, metastatic breast cancer, resistant breast cancer or drug-resistant breast cancer comprising the step of administering to said subject a compound of this invention, or its isomer, metabolite, pharmaceutically acceptable salt, pharmaceutical product, tautomer, hydrate, N-oxide, polymorph, crystal or any combination thereof, or a composition comprising the same, specifically, the compound is a compound of formula XI, XI(e), XXI, XXIa, XXII, or 17ya, particularly, the compound is compound 17ya [0617]-[0618].  
Thus Miller et al. teaches the treatment of breast cancer, metastatic breast cancer and drug-resistant breast cancer in general comprising the administration of the compounds claimed in the instant application, particularly compound 17ya.  Thus even though Miller et al. specifically exemplifies treatment of T47D and MCF-7 cells (which are general breast cancer cells that possess one or more of the estrogen receptor, progesterone receptor or HER2), it has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Moreover, even though Miller et al. specifically exemplifies two general types of breast cancer (T47D and MCF-7 cells) which express one or more of the estrogen receptor, progesterone receptor, or HER2, there is no further demonstration that T47D or MCF-7 cells are responsive to the compounds disclosed in Miller et al. because of their expression of estrogen receptor, progesterone receptor, or HER2.  Thus Miller et al. does not teach or suggest that the breast cancer cells are responsive to therapy with the compounds disclosed therein because of their expression of estrogen receptor, progesterone receptor, or HER2.  Furthermore, Miller et al. does not teach or suggest that breast tumor cells that do not possess any of the estrogen receptor, progesterone receptor, or HER2, would not be responsive to the compounds as claimed therein.  Rather, Miller et al. offers a mechanism of action different from any of the estrogen receptor, progesterone receptor, or HER2.  Miller et al. teaches that compounds 17ya and 55 bind to colchicine-binding site on tubulin, inhibit tubulin polymerization, and induce cell apoptosis (FIG. 10) [0839].  Thus the mechanism of action of the claimed compounds have nothing to do with the estrogen receptor, progesterone receptor or HER2.  
In addition, Applicant has not presented any evidence demonstrating that breast cancer cells must possess the estrogen receptor, progesterone receptor, or HER2 in order to be responsive to anti-tubulin compounds.  Triple negative breast cancer is a species of breast cancer and as taught by Oba et al. accounts for 10-20% of all breast cancers (page 22986).  Therefore, it would have been obvious to a person of ordinary skill in the art to treat triple negative breast cancer in view of the teachings of Miller et al. which teaches that the compounds are useful in the treatment of breast cancer in general.  There is no disclosure in Miller et al. which teaches or suggests that the compounds disclosed therein are modulators of the estrogen receptor, progesterone receptor, or HER2 and thus would be useful in cancer cell types that express any of these receptors.  Moreover, Miller et al. teaches the treatment of cancers other than breast cancer which do not rely upon any of the estrogen receptor, progesterone receptor or HER2 for growth and proliferation.  Thus there is no teaching in Miller et al. which would teach away from the use of the claimed compounds in the treatment of triple negative breast cancer.  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to administer the claimed compounds for the treatment of breast cancer including triple negative breast cancer in view of the cited prior art teachings which specifically teach the treatment of breast cancer comprising the administration of the compounds claimed in the instant application. 
Miller et al. teaches the compounds are useful in the treatment or prevention of various forms of cancer, particularly prostate cancer, breast cancer, ovarian, skin cancer (e.g., melanoma), lung cancer, colon cancer, leukemia, renal cancer, CNS cancer (e.g., glioma, glioblastoma) [0594]. Moreover, Miller et al. teaches that the compounds’ mode of action is as tubulin inhibitors, and the preferred compounds are selectively disruptive to cancer cells, causing ablation of cancer cells but preferably not normal cells and harm to normal cells is minimized because the cancer cells are susceptible to disruption at much lower concentrations of the compounds ([0594], [604]).  Miller et al. specifically teaches treating, suppressing, reducing the severity, reducing the risk, or inhibiting breast cancer [0603].  Thus Miller et al. does not teach that the compounds’ mechanism of action involve any of the estrogen, progesterone or HER2 receptors, which would lead a skilled artisan away from the treatment of triple negative breast cancer since triple negative breast cancer lacks all of said receptors.  Furthermore, Miller et al. teaches the treatment of other cancer types which do not involve any of the estrogen, progesterone or HER2 receptors. 
Applicant’s arguments with respect to the teachings of Oba are found not persuasive since the teachings of Oba clearly demonstrate that anti-tubulin compounds are useful in the treatment of triple negative breast cancer.  First, Oba teaches that it is known in the art that anti-tubulin taxane compounds are effective for a subset of patients with TNBC (page 22986).  Furthermore, Oba et al. specifically teaches paclitaxel enhanced eribulin and eribulin enhanced paclitaxel growth inhibitory effects in TNBC MDA-MB-231 and Hs578T cells (page 22987).  However, Oba et al. teaches that in other TNBC cell lines eribulin did not enhance sensitivity to paclitaxel and paclitaxel did not enhance sensitivity to eribulin (page 22987).  Nevertheless, while Oba et al. teaches that the combination of the anti-tubulin drugs eribulin and paclitaxel were synergistic in TNBC MDA-MB-231 and Hs578T cells, Oba et al. does teach that those other TNBC cell lines were sensitive to both eribulin and paclitaxel, however, no synergy with the combination was achieved, rather the growth inhibitory effects of paclitaxel and eribulin were additive (page 22987).  Thus the teachings of Oba et al. specifically demonstrates that prior to the effective filing date of the instant application, anti-tubulin compounds would have been expected to inhibit the growth of TNBC cells and thus treat TNBC as claimed in the instant claims.
Moreover, Applicant’s arguments with respect to the other secondary references are found not persuasive, since the secondary references were provided to teach the state of the art with respect to the treatment of TNBC.  The secondary references all teach that TNBC cannot be treated with conventional breast cancer medications that target the estrogen, progesterone, and HER2 receptors because they lack all of those receptors.  Taxanes are anti-tubulin agents that include paclitaxel and docetaxel among other compounds.  Oba et al. teaches that conventional cytotoxic chemotherapy based on anthracyclines and taxanes is effective for a subset of patients with TNBC (page 22986).  O’Reilly teaches that TNBC seems to be particularly chemo-sensitive to anthracyclines and taxanes which are part of the standard therapy used for high risk patients (pages 259-260).  Wahba also teaches that management of TNBC involves chemotherapy with taxanes (page 107).  Perez also teaches throughout that anti-tubulin compounds are useful in the treatment of TNBC (abstract).  Therefore, in view of the teachings of Miller et al. which teaches novel anti-tubulin compounds for the treatment of breast cancer, and in view of the state of the art prior to the effective filing date of the instant application as provided by Oba, O’Reilly, Perez and Wahba, it would have been obvious to a person of ordinary skill in the art to treat TNBC with the compounds of Miller since the compounds of Miller do not act on the estrogen, progesterone or HER2 receptors, but act to inhibit tubulin.
Applicant’s argument with respect to the unpredictability involved with the treatment of TNBC is found not persuasive since obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  Par Pharm., Inc. v. TWi Pharms., Inc., 773 F.3d 1186, 1198 (Fed. Cir. 2014).  Proof sufficient “to obtain approval” for a drug by a regulatory agency, such as by a randomized, placebo-controlled, double-blinded design is not necessary to establish obviousness. Hoffmann—La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014) (“[c]onclusive proof of efficacy is not necessary to show obviousness.”). “Scientific confirmation of what was already believed to be true may be a valuable contribution, but it does not give rise to a patentable invention.” PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1363-64 (Fed. Cir. 2007).  
In the instant case, a reasonable expectation of success exists for reasons of record and for the reasons detailed above.  Specifically, Miller et al. teaches treating breast cancer comprising the administration of the claimed compounds.  Furthermore, Miller et al. teaches that the claimed compounds are anti-tubulin compounds and Oba et al., O’Reilly, Perez and Wahba all teach that anti-tubulin compounds are useful and have been used in the treatment of TNBC.  Thus a reasonable expectation of success exists and thus the cited claims of the instant application are rendered obvious.
In addition, “To be sure, [i]t is well-settled that a narrow species can be non-obvious and patent eligible despite a patent on its genus.” Prometheus Labs., Inc. v. Roxane Labs, Inc., 805 F.3d 1092, 1098 (Fed. Cir. 2015) (citation omitted). “The genus-species distinction may have particular relevance in the field of personalized medicine, where, for example, a particular treatment may be effective with respect to one subset of patients and ineffective (and even harmful) to another subset of patients.” Id. (emphasis added). Such is not what is adduced by the evidence here. Applicant has not provided any evidence of unexpectedly improved treatment of TNBC as compared to non-TNBC.  Moreover, while evidence of unexpected treatment results would be another way to demonstrate a conclusion of obviousness is inappropriate with respect to the patient subset set forth in Applicant’s claims, Prometheus, 805 F.3d at 1098; In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995) (“One way for a patent applicant to rebut a prima facie case of obviousness is to make a showing of ‘unexpected results,’ i.e., to show that the claimed invention exhibits some superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected.”), Applicant has not provided sufficient evidence. The data in the Specification provides evidence which affirms that the claimed subject matter functions as it was intended to function.  No evidence has been presented to demonstrate any surprising or unexpected results for the treatment of TNBC with the claimed compounds as compared to other types of breast cancer, i.e. non-TNBC.
Applicant’s arguments with respect to Applicant’s data as presented in the instant specification and the data presented in the Deng reference which demonstrates that the compound 17ya treats taxane resistant TNBC as well as metastatic TNBC including taxane resistant metastatic TNBC are found not persuasive since said data would not be considered surprising or unexpected in view of the prior art cited and because Applicant’s data is not commensurate in scope with the claimed invention.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100°C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110°C and 130°C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60°C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100°C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
In the instant case, Applicant argues that they have unexpectedly determined that compound 17ya treats TNBC that is resistant to other taxanes as well as treats metastatic TNBC and metastatic TNBC that is resistant to other taxanes.  However, claims 9-11 of the instant application are drawn to the treatment of TNBC in general comprising the administration of a compound represented by formula XI(e).  Said claims do not recite treating taxane resistant TNBC or metastatic TNBC.  Moreover, with the exception of claim 10, the claims recite the administration of numerous compounds other than compound 17ya.  Thus the rejected claims are not commensurate in scope with the data offered.
Furthermore, Applicant’s data would not be considered surprising or unexpected in view of the teachings of Miller et al. because Miller et al. specifically claims a method of treating drug resistant tumors comprising administering a compound including compound 17ya wherein the drug resistant tumor is breast cancer tumors (claims 19 and 24).  Moreover, Example 15 of Miller demonstrates that the novel Anti-tubulin Compounds Overcome P-Glycoprotein Mediated Multidrug Resistance.  Miller teaches in paragraph [0816]  that the P-glycoprotein (P-gp) system appears to be a primary physiological mechanism of multidrug resistance (MDR) which acts as an ATP-dependent drug efflux pump, actively removing a variety of structurally diverse cytotoxic compounds. Enhanced efflux of these compounds reduces their intracellular accumulation and so reduces their cytotoxicity. Therefore, novel compounds which are not susceptible to drug resistance could be of high therapeutic and economic value. In addition to P-gp, clinically used antitubulin agents have other resistance mechanisms such as changes in microtubule dynamics and mutations in -tubulin which are known to limit sensitivity to the taxanes [0816].  Miller teaches that the anti-tubulin compounds of the invention were tested against P-gp over-expressing tumor cells [0816].  Miller teaches that the anti-tubulin compounds of the invention are not P-gp substrates and this feature is distinct from other anti-tubulin compounds such as paclitaxel, vinblastine, and colchicine [0818].  Miller teaches that compounds 17ya and 55 exhibit broad cytotoxicity in cells, including multidrug-resistant cells [0838]. Miller teaches that paclitaxel-resistant PC-3 (PC-3/TxR) cell line that over-expresses P-glycoprotein (P-gp), was used to study the effect of drug resistance on 17ya and 55 and to compare against its parent, PC-3 cell line [0838]. Miller teaches that compounds 17ya and 55 were both equipotent against parent PC-3 and PC-3/TxR, whereas paclitaxel and docetaxel exhibited relative resistance of 85- and 15-fold, respectively [0838]. These data indicate that both 17ya and 55 circumvent P-gp-mediated drug resistance [0838].
Therefore, in view of the teachings of Miller which teaches that compound 17ya is useful for the treatment of metastatic and drug-resistant breast cancer as well as for the treatment of taxane-resistant cancer, Applicant’s data demonstrating that compound 17ya treats TNBC that is resistant to other taxanes as well as treats metastatic TNBC and metastatic TNBC that is resistant to other taxanes, would not have been considered surprising or unexpected.
Thus for reasons of record and for the reasons detailed above, the previous rejection under 35 USC 103 is hereby maintained, however the rejection has been modified to address newly added claims 12-17.  
With respect to the double patenting rejections, Applicant has provided 17 pages of arguments which are similar to the arguments presented for the obviousness rejection. Applicant’s arguments with respect to the double patenting rejections are found not persuasive for the same reasons as detailed above.  In addition, with respect to Applicant’s argument that O’Reilly teaches adjuvant therapy, it is noted that the rejected claims, 9-11 claim the treatment of TNBC in general and do not claim any particular stage of the cancer therapy.  With respect to the new claims, each of the cited patents teach treating breast cancer that is drug-resistant.  Thus the previous double patenting rejections are hereby maintained, however the rejection has been modified to address newly added claims 12-17.   Accordingly, this action is final.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-11, 13-14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-30 and 35-36 of U.S. Patent No. 8,822,513 in view of O’Reilly (BBA Clinical, 3, 2015, pages 257-275). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘513 are substantially overlapping in scope and mutually obvious.
Claims 9-11, 13-14, 16 and 17 of the instant application claim a method of treating triple negative breast cancer (TNBC) and drug resistant TNBC in a subject in need thereof comprising administering to the subject a therapeutically effect amount of a compound represented by the structure of formula XI(e) such as compound 17ya having the following structure 
    PNG
    media_image2.png
    222
    216
    media_image2.png
    Greyscale
.
Claims 27-30 and 35-36 of ‘513 claim a method of treating cancer as well as drug resistant tumors comprising the administration of a compound represented by formula XI(e) including breast cancer.
Although ‘513 does not specifically claim that the breast cancer is triple negative cancer, ‘513 claims the treatment of all types of breast cancer and does not exclude certain cancer types.  Thus the claims of ‘513 are inclusive of all cancer types and thus include treating triple negative breast cancer.
In addition, O’Reilly et al. teaches that triple negative breast cancers are a specific subtype of epithelial breast tumors that are immunohistochemically negative for the protein expression of the oestrogen receptor (ER), the progesterone receptor (PR) and lack overexpression/gene amplification of HER2 (page 258).  Approximately 10-14% of breast cancers are triple negative (page 258).  O’Reilly et al. teaches triple negative breast cancers seem to be particularly chemo-sensitive to anthracyclines and taxanes which are part of the standard therapy used for high risk patients (page 260).  O’Reilly et al. teaches that in terms of adjuvant therapy, the principles for non-TNBC apply equally to TNBC and include taxanes like paclitaxel and docetaxel, microtubule inhibitors or stabilizers such as vinorelbine, as well as non-taxane anti-tubulin agents such as eribulin and ixabepilone (page 260).  O’Reilly et al. further teaches that new treatments for TNBC include microtubule-stabilizing agents like ixabepilone in combination with capecitabine (page 261).  O’Reilly et al. teaches that women presenting with triple negative breast cancer (TNBC) are treated in the most part similarly in the adjuvant and neoadjuvant setting to women who present with non-triple negative breast cancer (pages 263-264).  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to treat TNBC comprising the administration of a compound represented by formula XI(e), since ‘513 specifically claims the treatment of breast cancer comprising the administration of a compound of formula XI(e) and O’Reilly et al. teaches that women presenting with triple negative breast cancer (TNBC) are treated in the most part similarly in the adjuvant and neoadjuvant setting to women who present with non-triple negative breast cancer (pages 263-264).  Thus treating all types of breast cancer including TNBC is rendered obvious in view of the cited prior art teachings.
Thus the cited claims of the instant application are not patentably distinct from the cited claims of ‘513.

Claims 9-11, 13-14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 18-19, 24-30 of U.S. Patent No. 9,029,408 in view of O’Reilly (BBA Clinical, 3, 2015, pages 257-275). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘408 are substantially overlapping in scope and mutually obvious.
Claims 9-11, 13-14, 16 and 17 of the instant application claim a method of treating triple negative breast cancer (TNBC) and drug resistant TNBC in a subject in need thereof comprising administering to the subject a therapeutically effect amount of a compound represented by the structure of formula XI(e) such as compound 17ya having the following structure 
    PNG
    media_image2.png
    222
    216
    media_image2.png
    Greyscale
.
Claims 6, 7, 18-19, 24-30 of ‘408 claim a method of treating cancer including breast cancer and drug resistant breast cancer comprising the administration of a compound represented by formula XXII 
    PNG
    media_image3.png
    125
    254
    media_image3.png
    Greyscale
.
Although ‘408 does not specifically claim that the breast cancer is triple negative cancer, ‘408 claims the treatment of all types of breast cancer and does not exclude certain cancer types.  Thus the claims of ‘408 are inclusive of all cancer types and thus include treating triple negative breast cancer.
In addition, O’Reilly et al. teaches that triple negative breast cancers are a specific subtype of epithelial breast tumors that are immunohistochemically negative for the protein expression of the oestrogen receptor (ER), the progesterone receptor (PR) and lack overexpression/gene amplification of HER2 (page 258).  Approximately 10-14% of breast cancers are triple negative (page 258).  O’Reilly et al. teaches triple negative breast cancers seem to be particularly chemo-sensitive to anthracyclines and taxanes which are part of the standard therapy used for high risk patients (page 260).  O’Reilly et al. teaches that in terms of adjuvant therapy, the principles for non-TNBC apply equally to TNBC and include taxanes like paclitaxel and docetaxel, microtubule inhibitors or stabilizers such as vinorelbine, as well as non-taxane anti-tubulin agents such as eribulin and ixabepilone (page 260).  O’Reilly et al. further teaches that new treatments for TNBC include microtubule-stabilizing agents like ixabepilone in combination with capecitabine (page 261).  O’Reilly et al. teaches that women presenting with triple negative breast cancer (TNBC) are treated in the most part similarly in the adjuvant and neoadjuvant setting to women who present with non-triple negative breast cancer (pages 263-264).  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to treat TNBC comprising the administration of a compound represented by formula XI(e), since ‘408 specifically claims the treatment of breast cancer comprising the administration of a compound of formula XXII which includes the same compounds as claimed in the instant claims and O’Reilly et al. teaches that women presenting with triple negative breast cancer (TNBC) are treated in the most part similarly in the adjuvant and neoadjuvant setting to women who present with non-triple negative breast cancer (pages 263-264).  Thus treating all types of breast cancer including TNBC is rendered obvious in view of the cited prior art teachings.
Thus the cited claims of the instant application are not patentably distinct from the cited claims of ‘408.

Claims 9-11, 13-14, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, 14 and 19-25 of U.S. Patent No. 10,301,285 in view of O’Reilly (BBA Clinical, 3, 2015, pages 257-275). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘285 are substantially overlapping in scope and mutually obvious.
Claims 9-11, 13-14, 16 and 17 of the instant application claim a method of treating triple negative breast cancer (TNBC) and drug resistant TNBC in subject in need thereof comprising administering to the subject a therapeutically effect amount of a compound represented by the structure of formula XI(e) such as compound 17ya having the following structure 
    PNG
    media_image2.png
    222
    216
    media_image2.png
    Greyscale
.
The cited claims of ‘285 claim a method of treating cancer including breast cancer as well as treating drug resistant breast cancer comprising the administration of the compound 17ya.
Although ‘285 does not specifically claim that the breast cancer is triple negative cancer, ‘285 claims the treatment of all types of breast cancer and does not exclude certain cancer types.  Thus the claims of ‘285 are inclusive of all cancer types and thus include treating triple negative breast cancer.
In addition, O’Reilly et al. teaches that triple negative breast cancers are a specific subtype of epithelial breast tumors that are immunohistochemically negative for the protein expression of the oestrogen receptor (ER), the progesterone receptor (PR) and lack overexpression/gene amplification of HER2 (page 258).  Approximately 10-14% of breast cancers are triple negative (page 258).  O’Reilly et al. teaches triple negative breast cancers seem to be particularly chemo-sensitive to anthracyclines and taxanes which are part of the standard therapy used for high risk patients (page 260).  O’Reilly et al. teaches that in terms of adjuvant therapy, the principles for non-TNBC apply equally to TNBC and include taxanes like paclitaxel and docetaxel, microtubule inhibitors or stabilizers such as vinorelbine, as well as non-taxane anti-tubulin agents such as eribulin and ixabepilone (page 260).  O’Reilly et al. further teaches that new treatments for TNBC include microtubule-stabilizing agents like ixabepilone in combination with capecitabine (page 261).  O’Reilly et al. teaches that women presenting with triple negative breast cancer (TNBC) are treated in the most part similarly in the adjuvant and neoadjuvant setting to women who present with non-triple negative breast cancer (pages 263-264).  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to treat TNBC comprising the administration of a compound represented by formula XI(e), since ‘285 specifically claims the treatment of breast cancer comprising the administration of compound 17ya and O’Reilly et al. teaches that women presenting with triple negative breast cancer (TNBC) are treated in the most part similarly in the adjuvant and neoadjuvant setting to women who present with non-triple negative breast cancer (pages 263-264).  Thus treating all types of breast cancer including TNBC is rendered obvious in view of the cited prior art teachings.
Thus the cited claims of the instant application are not patentably distinct from the cited claims of ‘285.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. U.S. Publication No. 2014/0213623 A1 (of record) in view of Oba et al. (Oncotarget, 2018, Vol. 9, No. 33, pages 22986-23002) (of record), O’Reilly (BBA Clinical, 3, 2015, pages 257-275), Perez et al. (Breast Cancer Res. Treat, 2010, 121:261-271), and Wahba et al. (Cancer Biol. Med, 2015, 12:106-116).
Claims 9-17 of the instant application claim a method of treating triple negative breast cancer (TNBC), metastatic TNBC and drug resistant TNBC in subject in need thereof comprising administering to the subject a therapeutically effect amount of a compound represented by the structure of formula XI(e) such as compound 17ya having the following structure 
    PNG
    media_image2.png
    222
    216
    media_image2.png
    Greyscale
 and further comprising administering an additional cancer therapy such as radiation therapy.
Miller et al. teaches compounds of formula XXII 
    PNG
    media_image4.png
    129
    253
    media_image4.png
    Greyscale
and a compound of formula 17ya 
    PNG
    media_image5.png
    196
    174
    media_image5.png
    Greyscale
for the treatment of various forms of cancer (abstract, [0009]-[0015]).  Miller et al. teaches a method of treating, suppressing, reducing the severity, reducing the risk, or inhibiting cancer comprising administering a compound of formula XXII or 17ya to a subject having cancer under conditions effective to treat the cancer [0018].  Miller et al. teaches that said cancer is selected from the group consisting of prostate cancer, drug-resistant prostate cancer, breast cancer, ovarian cancer, drug-resistant ovarian cancer, skin cancer, melanoma, lung cancer, colon cancer, glioma, leukemia, renal cancer, CNS cancer, uterine cancer, drug-resistant uterine cancer, and combinations thereof [0018]. Miller further teaches that the administering is carried out in combination with another cancer therapy [0018].
Miller et al. teaches that when the compounds are administered to treat or prevent a cancerous condition, the pharmaceutical composition can also contain, or can be administered in conjunction with, other therapeutic agents or treatment regimen presently known or hereafter developed for the treatment of various types of cancer [0599] [0647]. Examples of other therapeutic agents or treatment regimen include, without limitation, radiation therapy, immunotherapy, chemotherapy, surgical intervention, and combinations thereof [0599] [0647].
Miller et al. teaches the compounds are useful in the treatment or prevention of various forms of cancer, particularly prostate cancer, breast cancer, ovarian, skin cancer (e.g., melanoma), lung cancer, colon cancer, leukemia, renal cancer, CNS cancer (e.g., glioma, glioblastoma) [0594]. 
Miller et al. teaches that the compounds’ mode of action is as tubulin inhibitors, and the preferred compounds are selectively disruptive to cancer cells, causing ablation of cancer cells but preferably not normal cells and harm to normal cells is minimized because the cancer cells are susceptible to disruption at much lower concentrations of the compounds ([0594], [604]).  
Miller et al. teaches that compounds 17ya and 55 bind to colchicine-binding site on tubulin, inhibit tubulin polymerization, and induce cell apoptosis (FIG. 10) [0839]. 
Miller et al. specifically teaches treating, suppressing, reducing the severity, reducing the risk, or inhibiting breast cancer [0603].  Miller et al. specifically teaches a method of treating a subject suffering from breast cancer, metastatic breast cancer, resistant breast cancer or drug-resistant breast cancer comprising the step of administering to said subject a compound of this invention, or its isomer, metabolite, pharmaceutically acceptable salt, pharmaceutical product, tautomer, hydrate, N-oxide, polymorph, crystal or any combination thereof, or a composition comprising the same, specifically, the compound is a compound of formula XI, XI(e), XXI, XXIa, XXII, or 17ya, particularly, the compound is compound 17ya [0617]-[0618].
Thus Miller et al. teaches a method of treating breast cancer, metastatic breast cancer as well as drug-resistant breast cancer comprising the administration of compound 17ya.  With respect to new claim 14, which states that the TNBC is taxane resistant, Miller teaches that the anti-tubulin compounds of the invention are not P-gp substrates and this feature is distinct from other anti-tubulin compounds such as paclitaxel, vinblastine, and colchicine [0818].  Miller teaches that compounds 17ya and 55 exhibit broad cytotoxicity in cells, including multidrug-resistant cells [0838]. Miller teaches that paclitaxel-resistant PC-3 (PC-3/TxR) cell line that over-expresses P-glycoprotein (P-gp), was used to study the effect of drug resistance on 17ya and 55 and to compare against its parent, PC-3 cell line [0838]. Miller teaches that compounds 17ya and 55 were both equipotent against parent PC-3 and PC-3/TxR, whereas paclitaxel and docetaxel exhibited relative resistance of 85- and 15-fold, respectively [0838]. These data indicate that both 17ya and 55 circumvent P-gp-mediated drug resistance [0838].  Thus Miller et al. teaches that compound 17ya overcomes taxane resistance since 17ya is not a P-gp substrate like other taxane compounds.
Miller et al. does not specifically teach treating triple negative breast cancer.
However, Miller et al. specifically teaches a method of treating a subject suffering from breast cancer, metastatic breast cancer, resistant breast cancer or drug-resistant breast cancer, and as such all types of breast cancer are contemplated by the teachings of Miller et al.  Moreover, triple negative breast cancer is breast cancer that lacks the estrogen receptor (ER), progesterone receptor (PR) and the human epidermal growth factor receptor 2 (HER2) and as such, treatment with any ER, PR or HER2 modulators would be contraindicated since the cancer lacks said receptors.  However, Miller et al. teaches that compound 17ya is a tubulin inhibitor and as such has a different mechanism of action from any ER, PR or HER2 modulator compound.  Thus in view of the teachings of Miller et al., it would have been obvious to a person of ordinary skill in the art to administer compound 17ya to treat triple negative breast cancer, in view of the teachings of Miller et al. which teach the treatment of breast cancer by administration of compound 17ya which would inhibit tubulin and thus inhibit cell division leading to apoptosis.
In addition, Oba et al. teaches that triple negative breast cancer (TNBC) is a disease characterized by the lack of estrogen receptor (ER) and progesterone receptor (PR) as well as human epidermal growth factor receptor 2 (HER-2) amplification, and accounts for 10-20% of all breast cancers (page 22986).  Oba et al. teaches that conventional cytotoxic chemotherapy based on anthracyclines and taxanes is effective for a subset of patients with TNBC (page 22986).  Oba et al. teaches that microtubules are important structural and functional components of the cell that represent an important therapeutic target of anti-cancer drugs (page 22987).  Oba et al. teaches that several anti-tubulin agents such as paclitaxel, docetaxel, vinorelbine, and epothilone have been used to treat breast cancer (page 22987).  Oba et al. teaches eribulin inhibits microtubule polymerization via a mechanism distinct from other anti-tubulin drugs such as vinblastine or taxanes (page 22987).  Oba et al. teaches that the growth inhibition of the anti-tubulin drug paclitaxel is enhanced with the combination with another anti-tubulin drug eribulin in TNBC cell lines (page 22987).  Thus Oba et al. demonstrates that prior to the effective filing date of the instant application, anti-tubulin drugs were known in the art to be useful in the treatment of triple negative breast cancer.
O’Reilly et al. teaches that triple negative breast cancers are a specific subtype of epithelial breast tumors that are immunohistochemically negative for the protein expression of the oestrogen receptor (ER), the progesterone receptor (PR) and lack overexpression/gene amplification of HER2 (page 258).  Approximately 10-14% of breast cancers are triple negative (page 258).  O’Reilly et al. teaches triple negative breast cancers seem to be particularly chemo-sensitive to anthracyclines and taxanes which are part of the standard therapy used for high risk patients (page 260).  O’Reilly et al. teaches that in terms of adjuvant therapy, the principles for non-TNBC apply equally to TNBC and include taxanes like paclitaxel and docetaxel, microtubule inhibitors or stabilizers such as vinorelbine, as well as non-taxane anti-tubulin agents such as eribulin and ixabepilone (page 260).  O’Reilly et al. further teaches that new treatments for TNBC include microtubule-stabilizing agents like ixabepilone in combination with capecitabine (page 261).  O’Reilly et al. teaches that women presenting with triple negative breast cancer (TNBC) are treated in the most part similarly in the adjuvant and neoadjuvant setting to women who present with non-triple negative breast cancer (pages 263-264).  
Perez et al. teaches that invasive breast cancer represents a heterogeneous group of diseases, with significant variability in morphological and pathological features such as size, histologic grade, invasiveness, ploidy and proliferation index, hormone receptor expression, and human epidermal growth factor receptor 2 (HER2) status (page 262).  Perez et al. teaches that a distinct subtype of breast cancer that does not express receptors commonly found on many breast cancers, including those for the estrogen receptor (ER) and progesterone receptor (PR) and HER2 is triple-negative breast cancer (page 262).  Neither hormonal therapy nor HER2-targeted therapy is indicated in triple-negative disease, but chemotherapy has proven efficacious against this type of breast cancer (page 262).  New therapies for TNBC include epothilones which like taxanes stabilize microtubules and cause cell cycle arrest and apoptosis (page 262).  Perez et al. teaches that ixabepilone is an epothilone that is 2.5 and 10-fold more potent than paclitaxel at inducing tubulin polymerization and promoting cell cycle arrest, respectively, in cell lines from various tumor types (page 265).  Perez et al. discusses clinical success with the administration of ixabepilone as a monotherapy or in combination with capecitabine for treating TNBC (pages 266-269). 
Wahba et al. teaches that triple negative breast cancer refers to the breast cancer phenotype where the estrogen and progesterone receptors are negative as assessed by immunohistochemistry (IHC) and there is a lack of overexpression of HER2 as assessed by IHC (page 106).  Wahba et al. teaches that out of all the cases of breast cancer diagnosed annually worldwide, 12-20% are TNBC (page 106).  Wahba et al. teaches that patients with TNBC do not benefit from hormonal or trastuzumab-based therapy because of the loss of target receptors such as ER, PGR and HER2 (page 106).  Wahba et al. teaches that therapeutic strategies for the management of TNBC include taxanes and novel microtubule stabilizing agents (pages 107 and 109-110).
Thus the state of the art prior to the effective filing date of the instant application as exemplified by Oba et al., O’Reilly et al., Perez et al. and Wahba et al., supports the use of anti-tubulin compounds for the treatment of triple negative breast cancer.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to treat triple negative breast cancer comprising the administration of compound 17ya since Miller et al. teaches a method of treating breast cancer comprising the administration of compound 17ya which is a compound shown to have anti-tubulin properties, and the combination of Oba et al., O’Reilly et al., Perez et al. and Wahba et al. demonstrates that prior to the effective filing date of the instant application anti-tubulin drugs were known in the art to be useful in the treatment of triple negative breast cancer.  Thus an ordinary skilled artisan would have been motivated to treat triple negative breast cancer with the anti-tubulin compounds of Miller et al. with a reasonable expectation of success.  Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-8 are withdrawn.  Claims 9-17 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM